DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	The nonstatutory double patenting rejection over the claims of US 10,302,648 is withdrawn.
The nonstatutory double patenting rejection over the claims of US 9,547,008 is withdrawn.
The nonstatutory double patenting rejection over the claims of US 8,575,303 is withdrawn.
The rejection under 35 USC 102 over Gaylord (US 2008/0293164) is maintained.
The rejection under 35 USC 103 over Gaylord (US 2008/0293164) is maintained.
Claim Rejections - 35 USC §§ 102 and 103
Claims 41-48 are rejected under 35 U.S.C. 102(b) as being anticipated by Gaylord (US 2008/0293164).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In addition, Gaylord teaches decreasing (modifying) the band gap of the conjugated polymers [0182].  The reference further teaches a water-soluble conjugated polymer [0188; and claims 81, 112, and 135] and of course constitutes a means for imparting water solubility.
On February 22, 2021, independent claim 41 was amended to provide for a nonionic means for imparting water solubility to the conjugated polymer.  The applicant points to paras. 8, 171, and 175 in the Specification as basis for support.  In particular, the conjugated polymers can be “charge neutral” (para. 171).  Gaylord also teaches that the conjugated polymer may be “charge neutral” [0011, 0026, 0038, 0040, 0043-0046, 0179, 00188].  Thus, Gaylord is found to 
Based on the foregoing, the reference is found to be anticipatory.
Claims 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gaylord (US 2008/0293164).
Gaylord is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, Gaylord teaches a water soluble conjugated polymer (and means for imparting the same), as well as means for decreasing (modifying) the band gap.  The reference further teaches a signaling chromophore which serves to harvest light.  Gaylord also is found to meet the newly added limitation of providing a nonionic (charge neutral) means for imparting water solubility to the conjugated polymer.
It would have been obvious for a charge neutral (nonionic) water soluble conjugated polymer (and means for imparting the same), and the means for decreasing (modifying) the band gap, as taught by Gaylord, to have light harvesting properties with the signaling chemophore, as also taught by Gaylord, because the reference is directed to water soluble conjugated polymers.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed February 22, 2021, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.

Previously with respect to the rejections under 35 USC 102 and 103 over Gaylord, the applicant appears to have argued that the reference does not teach or suggest:  1) a conjugated polymer, 2) means for imparting water solubility to the conjugated polymer, and 3) means for modifying the band gap of the conjugated polymer.  The argument is not persuasive.  As discussed above, Gaylord teaches and suggests all three limitations.  See [0182; 0188; and claims 81, 112, and 135] in the reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765